ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  US Pan American Solutions, LLC                  ) ASBCA No. 62629
                                                  )
  Under Contract No. W911S2-19-P-2528             )

  APPEARANCE FOR THE APPELLANT:                      Mr. Jorge DelPino
                                                      President

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Aaron McCartney, JA
                                                     CPT Timothy M. McLister, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: May 26, 2022



                                               LAURA EYESTER
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62629, Appeal of US Pan American
Solutions, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 26, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals